                            United States District Court
                             Middle District of Florida
                                Fort Myers Division

Employers Insurance Company
of Wausau,

      Plaintiff,
v.                                           Case No.: 2:19-Cv-491-Ftm-38npm

Redlands Christian Migrant
Association, Inc.,

     Defendant.
___________________________________/

                     Notice of Pendency of Other Actions

      In accordance with Local Rule 1.04(d), I certify that the instant action:

 X    IS related to pending or closed civil or criminal case(s) previously filed
      in the Court, or any other Federal or State court, or administrative
      agency as indicated below:

      Employers Insurance Company of Wausau,
      Case No. 2:18 CV 00601-UA-MRM

       I further certify that I will serve a copy of this NOTICE OF PENDENCY OF OTHER
ACTIONS upon each party no later than FOURTEEN (14) DAYS after appearance of the
party.

Dated: 27 November 2019

                                     /s/ Michael R. Morris
                                     Michael R. Morris
                                     Florida Bar No. 70254
                                     Morris & Morris, P.A.
                                     Attorneys for Employers Insurance Company of Wausau
                                     777 South Flagler Drive, Suite 800- West Tower
                                     West Palm Beach, Florida 33401
                                     Telephone Number 561.903.0562
                                     Facsimile Number 561.828.9351
                                     E-mail address michael@morris.law
